Supplement dated December 16, 2011 to the Class P Prospectus for Principal Funds, Inc. dated March 1, 2011 (as supplemented on March 14, 2011, May 3, 2011, June 16, 2011, and September 16, 2011) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. FUND SUMMARIES GLOBAL DIVERSIFIED INCOME FUND In the Performance section, delete the paragraph immediately above the Total Returns as of December 31 heading and substitute: Effective September 30, 2011, the weightings for the Global Diversified Income Custom Index changed to the following: 38% Barclays Capital U.S. Corporate High Yield 2% Issuer Capped Index, 20% blend of 50% BofA Merrill Lynch Fixed Rate Preferred Securities Index and 50% Barclays Capital U.S. Tier I Capital Securities Index, 14% Barclays Capital U.S. Dollar Emerging Markets Bond Index, 5% MSCI All Country World Value Index, 6% Tortoise Midstream MLP Index, 7% blend of 65% S&P 500 Utilities Index, 25% S&P 500 Telecom Services Index and 10% S&P 500 Energy Index, 5% FTSE EPRA/NAREIT Developed Index and 5% Barclays Capital Investment Grade CMBS Index. In the Average Annual Total Returns table, add: Average Annual Total Returns For the periods ended December 31, 2010 1 Year Life of Fund S&P 500 Energy Index 20.46% 16.63% S&P 50 Telecom Services Index 18.97 16.83 S&P 500 Utilities Index 5.46 10.48 Under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings for Guggenheim Investment Management, LLC, delete the information for Richard Lindquist and insert the following · Jeffrey B. Abrams (since 2011), Senior Managing Director · Kevin H. Gundersen (since 2011), Managing Director MANAGEMENT OF THE FUNDS The Sub-Advisors Under the Guggenheim Investment Management, LLC section, delete the information related to Richard Lindquist. Add the following: Jeffrey B. Abrams joined Guggenheim in 2002. Mr. Abrams earned a B.A. in History and BBA in Finance from Emory University. Kevin H. Gundersen joined Guggenheim in 2002. He earned an A.B. from Harvard University. He has earned the right to use the Chartered Financial Analyst designation. DIVIDENDS AND DISTRIBUTIONS Effective January 1, 2012, add the following to the last paragraph on page 67: However, you may authorize the distribution to be: · invested in shares of another of the Principal Funds without a sales charge (distributions of a Fund may be directed only to one receiving Fund); or · paid in cash, if the amount is $10 or more. 2
